Citation Nr: 0016316	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-03 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of eligibility for VA improved death pension 
benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from July 1961 to July 
1964, died in January 1987.  The appellant has been 
recognized as his surviving spouse.

The appellant was denied eligibility for VA improved death 
pension benefits in May 1988, and was provided notice of her 
appellate rights at that time.  No notice of disagreement is 
of record having been filed within one year thereof.  Her 
claim was again denied in October 1995, and again, there is 
no evidence in the record of a timely appeal.

This appeal stems from a May 1998 determination of the RO 
that again denied the benefit sought.  Although the RO did 
not consider the question of whether new and material 
evidence had been presented, the Board of Veterans' Appeals 
(Board) has an independent obligation to do so.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167 (1996).


FINDINGS OF FACT

1.  Evidence submitted since the last denial consists of 
service personnel records which merely confirm that the 
veteran did not serve in the Republic of Vietnam, and had 
only inactive service after July 4, 1964.

2.  Such newly obtained service personnel records are 
cumulative and are not so significant in this case that they 
must be considered in order to decide the claim fairly.



CONCLUSION OF LAW

No new and material evidence has been presented to reopen a 
claim of eligibility for VA improved death pension benefits.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except as 
may otherwise be provided by law.  38 U.S.C.A. § 7105(c); see 
also Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to 
appeal an RO decision within the one-year period renders the 
decision final).  The exception to these rules is that if new 
and material evidence is secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also 
Suttmann v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying 
§ 5108 provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).  Therefore, once a 
decision becomes final, the Board does not have jurisdiction 
to consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996), supra, (when new and material evidence 
has not been submitted in a previously disallowed claim 
further analysis is neither required, nor permitted); Fossie 
v. West, 12 Vet. App. 1 (1998).

Since, as discussed supra, no appeal was timely filed with 
respect to the October 1995 denial of improved death pension 
benefits, that decision--like the one before it--became 
final.  38 U.S.C.A. § 7105.  The appellant's claim for 
pension benefits cannot be reopened unless new and material 
evidence has been submitted.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge.  See also Anglin v. West, 203 F.3d 
1343, 1346 (Fed. Cir. 2000) (where the Federal Circuit noted 
that only the third prong of the Colvin test had been 
overruled, "nothing in Hodge suggests that the understanding 
of 'newness' as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence.")

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).

Prior to the last denial of VA improved death pension 
benefits, the evidence of record clearly showed that the 
veteran's period of service was from July 5, 1961 to July 4, 
1964.  The appellant's claim had been denied on the basis 
that the veteran did not have qualifying service for her to 
be eligible for VA improved death pension benefits as the 
surviving spouse.  See 38 U.S.C.A. § 1541 (regarding 
surviving spouse eligibility for death pension based upon a 
deceased veteran's service requirements as defined in 
§ 1521(j), e.g., 90 days during a period of war); 38 C.F.R. 
§ 3.2(f) (the Vietnam era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period; the period beginning on August 5, 
1964, and ending on May 7, 1975, inclusive, in all other 
cases") and § 3.3(a)(3), (b)(4); compare 38 C.F.R. § 3.814 
(1) (for the purposes of that section, involving spina bifida 
of children of Vietnam veterans, the term "Vietnam veteran" 
means a veteran who performed active military, naval, or air 
service in the Republic of Vietnam during the Vietnam era; 
service in the Republic of Vietnam for such a veteran 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam).  Although there was 
some confusion back in the 1980s regarding whether he had 
served until 1967, a 1988 verification report from the 
National Personnel Records Center clarified that the only 
service the veteran had after July 4, 1964 was inactive 
service.

Since the last denial of VA improved death pension benefits, 
the RO has obtained additional service personnel records 
which only support the finding that the veteran did not serve 
in the Republic of Vietnam at any time, and show no 
additional periods of service.  These records are clearly 
cumulative since they confirm that the veteran's service did 
not involve being in Vietnam during the Vietnam era.  The 
appellant herself has submitted nothing new, and has merely 
reasserted her claim of entitlement.  She is not qualified to 
opine that the veteran served in Vietnam, i.e. to thus 
convert his known period of service into qualifying service.  
She does not appear to have any special knowledge of this or 
additional military information, and her assertion on that 
point, she has admitted, was based upon what the veteran had 
allegedly told her during his lifetime.  Most importantly, 
there is nothing "new" about such an assertion in any 
event.  She essentially made the assertion, for example in a 
June 1989 letter, that the veteran served in Vietnam.  Such 
an assertion was already considered and rejected; at most, 
such a statement merely amounts to a disagreement about the 
facts.  See Kutscherousky, supra.

New and material evidence in this case would likely consist 
either of (1.) evidence that the veteran, in fact, had active 
duty during the Vietnam era, even if not in Vietnam itself 
(i.e. qualifying active service following his known service 
dates); and/or (2.) that the veteran actually served in 
Vietnam during the Vietnam era (such as qualifying service in 
that country even during his known service period).  No such 
evidence has been submitted in this case.

Without any new and material evidence this claim cannot be 
reopened.  While the Board has decided this case on a 
different ground than the RO did, the appellant's claim is 
not prejudiced by such action.  In adjudicating her claim 
upon the merits, the RO provided the claim with more 
consideration than warranted.  Since the Board has employed a 
lower standard of review, i.e. whether new and material 
evidence has been submitted, and still denied the claim, a 
remand would be pointless and could not result in a favorable 
result to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Since the appellant has not submitted new and material 
evidence, the benefit-of-the-doubt rule does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

No new and material evidence having been presented to reopen 
a claim of eligibility for VA improved death pension 
benefits, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


